Title: 23d.
From: Adams, John Quincy
To: 


       I left Haverhill this morning at about 9 o’clock; and at 12 arrived at the tavern in Wilmington, where I dined. At about 2 I again set off, and got to Cambridge a little before six. I came through Mystic and called at Mrs. Tufts’s, to see my friend Freeman, but he was gone to Boston. When I got to Cambridge I found great alterations had taken place since I left College, Mr. Reed, and Mr. Burr have resigned, and likewise the librarian. Mr. Webber and Mr. Ware, were chosen as Tutors, but Mr. Ware declined accepting as he has an unanimous call to settle at Hingham, and will probably soon be ordain’d. Mr. Abbot has since that been chosen, and Mr. I. Smith was elected librarian, but has not yet accepted.
       I passed the evening at several chambers among my old acquaintance, Phillips, Clarke, Lincoln, and my classmate Packard; the only one now in town. Indeed it seemed extraordinary to walk through the college yard and the town, finding scholars every where, yet without seeing one of those with whom I was the most closely connected. It made me quite dull.
      